Citation Nr: 1011954	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, to include whether service connection can be 
granted.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claims.

In January 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision 
in the appeal, the Veteran requested that the claim for 
entitlement to service connection for PTSD be withdrawn.

2.  In February 2003, the RO denied the Veteran's application 
to reopen the claim for service connection for a low back 
disorder.  The Veteran did not appeal.  

3.  Evidence relevant to the Veteran's claim for a low back 
disability received since the February 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.

4.  Affording the Veteran the benefit of the doubt, a low 
back disability had its onset during active service.

5.  In August 1998 and August 1999, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  The Veteran did not appeal.  

6.  Evidence received since the August 1999 decision does not 
raise a reasonable possibility of substantiating the claim.

7.  In August 1998 and August 1999, the RO denied the 
Veteran's claim for service connection for tinnitus.  The 
Veteran did not appeal.  

8.  Evidence received since the August 1999 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the claim of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The February 2003 RO decision denying the application to 
reopen the claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

3.  The evidence relevant to the claim for service connection 
for a low back disability received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  A low back disability was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  The August 1998 and August 1999 RO decisions denying 
service connection for bilateral hearing loss are final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

6.  New and material evidence has not been received since the 
RO's August 1998 and August 1999 decisions; the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

7.  The August 1998 and August 1999 RO decisions denying 
service connection for tinnitus are final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

8.  New and material evidence has not been received since the 
RO's August 1998 and August 1999 decisions; the claim for 
service connection for tinnitus is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At the January 2010 hearing, the Veteran 
withdrew his claim for entitlement to service connection for 
PTSD and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
service connection for PTSD and this claim is dismissed.


II.  Claims to reopen

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273 
(1996). 

A.  Low back disability

The Veteran's initial claim of service connection for a low 
back disability was denied in August 1999.  His application 
to reopen the claim of entitlement to service connection for 
a low back disability was denied in a February 2003 rating 
action.  The basis of the denial was that the evidence did 
not contain new and material evidence showing that the 
Veteran's low back disorder is linked to any findings or some 
event or occurrence in service.  After appropriate notice of 
this decision and of his appellate rights, the Veteran did 
not file a timely appeal and the decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's last final decision in February 2003 that is sufficient 
to reopen the Veteran's claim for service connection as it is 
"new" within the meaning of 38 C.F.R. § 3.156.  


This evidence includes a letter dated August 2007 from the 
Veteran's treating VA physician, which stated that it was his 
opinion that the Veteran's ankylosing spondylitis is 
connected to service.  The physician stated that this opinion 
was based on a review of the Veteran's medical records and 
physical examinations.  The Board further finds that this 
evidence is material as it raises a reasonable possibility of 
substantiating the claim since it provides a nexus opinion 
between the Veteran's service and his current back 
disability.  As new and material evidence has been presented, 
the claim is reopened.  

B.  Hearing loss and tinnitus

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus were initially denied in 
an August 1998 rating decision and they were again denied in 
an August 1999 rating decision.  The basis of the denials was 
that there was no evidence of hearing loss or tinnitus in 
service and evidence is needed to demonstrate that the 
claimed conditions were incurred in or aggravated by military 
service.  After appropriate notice of these decisions and of 
his appellate rights, the Veteran did not file a timely 
appeal and the August 1999 decision is therefore final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the final rating 
decision consisted of service treatment records and VA and 
private treatment records.

Evidence relating to the claim for service connection for 
bilateral hearing loss and tinnitus received since the August 
1999 rating decision that is new consists of a January 2006 
VA examination, which stated that the etiology of the 
Veteran's tinnitus was unknown.  In addition, the examiner 
opined that the Veteran's tinnitus and bilateral hearing loss 
were not caused by or a result of the Veteran's military 
service.  Evidence that is unfavorable to the appellant's 
case and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992).  

The new evidence also contains a private audiological 
examination dated August 2007 and a January 2010 personal 
hearing during which the Veteran stated that he had noise 
exposure and observed ringing in his ears during service.  
The new evidence, however, does not contain medical evidence 
showing that the Veteran's bilateral hearing loss and 
tinnitus are related to service.  Therefore, while these 
records are new, they are not material within the meaning of 
38 C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The Veteran's contentions are duplicative of 
those made in connection with his earlier claim.  The record 
still lacks competent evidence demonstrating that the 
Veteran's bilateral hearing loss and tinnitus are related to 
his active duty.  

Accordingly, the Board finds that the evidence received 
subsequent to August 1999 is not new and material and does 
not serve to reopen the Veteran's claim for service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

III.  Service connection

The Board will address the issue of entitlement to service 
connection for a low back disability on the merits.  The 
Veteran has been provided the pertinent laws and regulations 
regarding service connection and has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Veteran 
is not prejudiced by the Board also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for a low back 
disability.  

The Veteran's service medical records are silent for any 
findings or treatment of a low back disability.  On 
separation, the Veteran's physical examination, including 
that of the spine, was found to be normal. 

Post-service treatment records show that the earliest record 
showing treatment for back pain was December 1988.  This 
private treatment record revealed complaints of back pain 
with a notation of no previous history of back.  In an April 
1989 private x-ray record, no abnormalities of the 
lumbosacral spine were found.  In September 1993, the Veteran 
received VA treatment for shoulder pain and atypical chest 
pain.  In December 1996, the Veteran was treated for low back 
pain, which he reportedly had for 5 years and was diagnosed 
as having ankylosing spondylitis.  In November 1997, the 
Veteran gave a 15 year history of lower back pain during 
treatment for his back.  

In a letter dated August 2007, the Veteran's treating VA 
physician stated that it was his opinion that the Veteran's 
ankylosing spondylitis was connected to service.  The 
physician stated that this opinion was based on a review of 
the Veteran's medical records, physical examinations, service 
treatment records, and all outside medical records available 
to him.  The physician stated that, based on the Veteran's 
described history of back pain during service in addition to 
his post-service symptoms, his present back condition was 
almost certainly present during service and the probability 
that his back condition was service connected was much 
greater than 50 percent.  The physician provided a thorough 
rationale for his opinion.

During the January 2010 personal hearing, the Veteran stated 
that he had back pain during service which the military 
doctors could not diagnose.  He initially worked as a cook, 
but was unable to lift the heavy pots and pans, so he was 
transferred to the combat development experimentation center.  
He stated that this back pain continued after separation from 
service and he was finally diagnosed as having spondylitis in 
1999.

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  There was no record of treatment or 
diagnosis of a low back disability during service and the 
record is silent for any treatment following service until 
December 1988.  In addition, the Veteran has been 
inconsistent with reporting the duration of his back pain 
history during service and private x-rays dated April 1989 
showed no abnormalities of the lumbosacral spine.  However, 
the Board finds that there is sufficient positive evidence of 
record to support a finding that the evidence is at least in 
relative equipoise.  Specifically, the Veteran reported 
during the hearing that his back pain began in service and 
continued following separation.  The Veteran is competent to 
report such an observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Furthermore, the Veteran's VA treating 
physician provided a definitive opinion that the Veteran's 
current disability was related to active service.  This 
opinion was based on a thorough rationale and cited to 
specific evidence in the file as support.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Board finds that 
in light of the Veteran's sworn testimony and the August 2007 
medical opinion, the evidence is deemed to be at least in 
relative equipoise.  Thus, service connection for a low back 
disability is warranted.  

IV.  Notice and Assistance

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim for service 
connection for a low back disability, such that any 
deficiency in this regard is harmless error.  In addition, 
the duty to notify and assist has been met to the extent 
necessary to grant the claim for a low back disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there 
is no prejudice to the Veteran in deciding his claim for a 
low back disability at this time.  See Bernard, 4 Vet. App. 
at 392-94; Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 1.  

The RO provided the appellant pre-adjudication notice in 
accordance to the requirements for a claim to reopen by a 
letter dated July 2005.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that the Veteran's application to 
reopen his claims for service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  Dingess, 19 Vet. App. 
at 473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.


ORDER

The appeal on the claim of entitlement to service connection 
for PTSD is dismissed.

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.

Service connection for a low back disability is granted. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for tinnitus.  The 
claim to reopen is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


